Justice Ginsburg,
concurring.
I concur in the Court’s denial of a stay of execution. I do so based upon the conclusions of the Court of Appeals for the Eighth Circuit, reached after careful review of Guinan’s very recent submissions. As described by the Eighth Circuit panel, those submissions, presented 11 years after Guinan’s trial, consist of statements “inconsistent with previous sworn testimony of the same witness, in some cases inconsistent with each other, inconsistent with the great bulk of evidence adduced at Guinan’s trial, ... on occasion inconsistent with defenses Guinan previously has asserted[,].. . [and in some cases] not new at all.” Guinan v. Delo, 7 F. 3d 111, 112 (1993).